IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 10, 2009
                                     No. 09-10038
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GIOVANNI TERAN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-118-2


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Giovanni Teran was convicted by a jury of conspiracy to possess with
intent to distribute methamphetamine, possession with intent to distribute
methamphetamine, and maintaining a drug-involved premise. Officers found
methamphetamine and precursor substances in a residence on Sidewinder Trail
in Fort Worth, Texas. Teran was found outside the house.
       Teran argues that the evidence was insufficient to support his convictions.
He maintains that there was no evidence that he had entered an agreement with

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-10038

anyone to violate the drug laws and that his presence at a location where drugs
were being manufactured was insufficient to establish his guilt. Teran also
maintains that there was no evidence that he actually or constructively
possessed any methamphetamine and that the Government failed to prove that
he maintained or controlled the residence.
      The jury heard evidence that Teran had a key to the premises and that he
had admitted to police that he stayed at the house on occasion. A neighbor
recognized Teran as a recurrent visitor to the home. Officers had found a
container of crystallizing methamphetamine that was steaming hot and had
ascertained that the stove was still warm; Teran’s keys and phone were located
on a counter near the stove. Additionally, the jury heard evidence about Teran’s
attempts to hide from the police and to conceal any knowledge of the English
language. Considering the reasonable inferences drawn from the evidence in the
light most favorable to the verdict, a rational trier of fact could have found that
the evidence established the elements of the offenses beyond a reasonable doubt.
See United States v. Lopez-Moreno, 420 F.3d 420, 437-38 (5th Cir. 2005); United
States v. Morgan, 117 F.3d 849, 855 (5th Cir. 1997); United States v. Wright, 24
F.3d 732, 734 (5th Cir. 1994); United States v. Carter, 953 F.2d 1449, 1454-56
(5th Cir. 1992). The judgment of the district court is thus AFFIRMED.




                                        2